Citation Nr: 0513078	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-30 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a right transverse process fracture of lumbar vertebra 4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.A.W.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to June 
1992, and from February 1995 to October 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
regional office (RO).  

In August 2004, the veteran and another witness testified at 
a hearing at the Board before the undersigned acting Veterans 
Law Judge.  The Board remanded the case for additional 
development in December 2004.  Subsequently, the RO increased 
the rating from 10 percent to 20 percent.  The case has now 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The residuals of a right transverse process fracture, 
lumbar vertebra 4, have resulted in loss of lateral motion 
with narrowing or irregularity of the joint space, but the 
objective and competent medical evidence preponderates 
against a finding that the service-connected back disability 
is productive of manifestations of a severe lumbosacral 
strain such as listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, or some of the above 
with abnormal mobility on forced motion.  

3.  The residuals of the veteran's service-connected right 
transverse process fracture, lumbar vertebra 4, also are not 
productive of more than moderate intervertebral disc 
syndrome.

4.  The veteran's service-connected back disorder has not 
resulted in incapacitating episodes having a total duration 
of at least four weeks during the past 12 months.

5.  The service-connected back disorder has not resulted in 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
disabling for residuals of a right transverse process 
fracture, lumbar vertebra 4, are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, 
8520 (2003), effective prior to September 26, 2003; 68 Fed. 
Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2004), 
effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the September 2003 statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
documents, such as letters dated in July 2002 and February 
2005, provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board finds that in the letters and other 
correspondence the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claim.  In the 
letter dated in February 2005, the RO requested that the 
veteran provide any additional evidence that was in his 
possession, and to provide the dates and places of all 
treatment.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs, including the 
new VCAA implementing regulation.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The veteran's 
service medical records and post service records have been 
obtained.  He has been afforded VA examinations, and 
appropriate opinions have been obtained.  He has also had a 
hearing.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Although the veteran's 
representative has requested a remand to afford the veteran 
another examination, the Board concludes that the four 
examination reports that are already of record contain enough 
information to properly evaluate the disorder.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made. See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated December 2002.  The September 2003 SOC 
evaluated the veteran's claim using the old regulations.  In 
November 2003 and March 2005, the RO issued SSOCs that 
evaluated the veteran's claim using the new regulations 
effective from September 26, 2003.  The veteran was afforded 
an opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran in our proceeding, under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a low back disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, that provided a 20 percent 
rating was warranted where there was muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating was warranted if 
the lumbosacral strain was severe with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 20 
percent rating was warranted for intervertebral disc syndrome 
that was moderate in degree with recurring attacks.  A 40 
percent rating was warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  Id.  A 60 percent rating was warranted for 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 20 percent rating for 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2004).  A 40 percent rating was warranted if the 
limitation of motion was severe.  Id.  

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

(The above criteria clearly imply that the factors for 
consideration under the holding in DeLuca v. Brown, infra, 
are now contemplated in the rating assigned under the general 
rating formula.)

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.



III.  Evidence and Analysis

Evidence

The veteran contends that his service-connected back disorder 
causes crippling pain and he has to take numerous 
prescription drugs just to be able to have temporary relief.  
He asserts that he can no longer work due to the pain.  

The Board has considered the full history of the veteran's 
low back disorder.  His service medical records show that in 
June 1992 he slipped and fell, hitting his back on a commode 
and sustaining a broken vertebral "spur".  

The veteran filed a claim for VA disability compensation in 
May 1994.  In a rating decision of September 1994, the RO 
granted service connection for a fracture, L4 right 
transverse process, and assigned a noncompensable rating 
under Diagnostic Code 5292.  

The veteran filed his current claim for an increased rating 
in July 2002.  The relevant evidence includes VA treatment 
records and examination reports.  A VA record dated in May 
2002 shows that the veteran complained of chronic low back 
pain with intermittent spasm.  There was no radiation.  On 
examination, there was no tenderness over the spine.  There 
was bilateral paraspinal muscle spasm, greater on the right.  
Deep tendon reflexes were 2+ and equal.  Straight leg raising 
was positive on the right.  Distal central nervous system was 
intact to bilateral extremities.  The treating physician 
concluded that they would try Lodine and Soma.  A magnetic 
resonance image (MRI) was ordered.  A VA record dated in July 
2002 indicates that the MRI was abnormal with disc disease.  

A note apparently dated in July (or September) 2002, and 
evidently written by a physician, is to the effect that the 
veteran was a patient at the VA Clinic in Florence.  He 
reportedly had a 50 percent disability via the VA for his 
back, and had been unable to work due to this condition.  The 
Board notes that the actual VA disability rating that was in 
effect at that time was zero percent.

The report of an August 2002 VA orthopedic examination shows 
that the veteran, who was 27 years old, stated that his pain 
had worsened over the years.  The veteran stated that lying 
flat made his pain worse, but the examiner noted that this 
was "nonanatomic".  The veteran also complained of pain in 
his anterior thighs.  On physical examination, forward 
flexion was to 50 degrees on examination, however, the 
examiner noted that the veteran sat in his chair and leaned 
forward easily with (his) trunk and (had) LS flexion of 
greater than 90 degrees, when unaware.  There was 15 degrees 
of extension on examination, and 25 degrees of lateral side 
bending.  He walked non-antalgically.  He was able to heel 
and toe walk, squat and rise without difficulty.  Manual 
motor testing of the major musculature was 5/5.  Deep tendon 
reflexes were 2+ and symmetric.  The assessment was 
complaints of mechanical low back pain without radiculopathy.  
There was no evidence of nerve compression with a history of 
an L4 transverse process fracture while in the military.  The 
examiner stated that he found no evidence of increase 
arthrosis and/or neural compression on physical examination.  
An X-ray of the lumbar spine showed that minimal spondylosis 
was demonstrated.  There was mild L5-S1 disc space narrowing, 
and minimal L4-5 disc space narrowing.  The remainder was 
unremarkable.  

The report of a VA general medical examination conducted in 
October 2002 shows that the claims file was not available for 
review, but the examiner summarized the history that was 
provided by the veteran.  The veteran reported that he had 
been a truck driver until six or seven months earlier when 
his back pain became too severe for him to sit for long 
periods of time.  He reported a history of numbness and 
tingling in both legs, with the left greater than the right.  
He said that sometimes it felt like his lower body went to 
sleep.  On physical examination, the veteran was pleasant and 
in no apparent distress.  Sensation was normal in both lower 
extremities.  The rest of neurological examination was 
nonfocal.  An MRI in May 2002 showed minimal disc protrusion 
at L4 through L5 and L5 through S1 that indented on the 
thecal sac but did not appear to cause significant central 
canal stenosis.  An August 2002 X-ray showed minimal 
spondylosis with mild L5/S1 disc space narrowing and minimal 
L4 and L5 disk space narrowing.  The assessment was chronic 
low back pain secondary to injury in 1992 with radicular 
symptoms.  The examiner commented that the same did seem to 
be debilitating and prevented him from being able to do some 
of the daily activities.  It also limited the work he was 
able to do.  

A VA treatment record dated in January 2003 shows that the 
veteran was seen for a neurology consultation.  The veteran 
complained of back pain that moved down to his extremities 
and then became numbness.  He said that it was sometimes to 
the right and sometimes to the left.  More recently, he had 
abdominal pain that moved down to the testicles.  It was 
noted that an MRI had demonstrated a minimal disk protrusion 
at L4-5.  He reported no problem with erections.  On 
examination, he could walk without difficulty.  Straight leg 
raises did not elicit radiated pain.  Musculature reflexes 
were 1+ on both knees and ankles.  Strength was preserved in 
the lower extremities.  The impression was lumbosacral 
strain, minimal disk protrusion at L4-5.  

A VA orthopedic examination was conducted by the VA in 
November 2003 contains information similar to what was noted 
in the VA examination of August 2002.  Range of motion was 
forward flexion to 50 degrees, with pain at 30 degrees.  The 
examination report of November 2003 stated that the veteran 
gave a poor effort in the range of motion testing.  There was 
no significant paraspinal muscle spasm or tenderness and 
there was normal strength.  The diagnosis was low back pain 
without objective evidence of radiculopathy and minimal 
findings on radiographs and MRI with subjective complaints of 
significantly disability.  

During his August 2004 Board hearing, the veteran testified 
that he had low back pain every day, was losing strength in 
his left leg and had radiating pain down the left side.  He 
said that he took a bunch of pain medications every day and 
that pain had increased.  He said that sometimes the leg went 
completely to sleep.  The veteran reported that he was not 
able to continue working as a truck driver due to the 
medications he had to take.  He said that his daily routine 
involved watching television and trying to make himself as 
comfortable as possible.  The veteran's fiancé offered 
corroborating testimony.  She indicated that the veteran 
sometimes had to use a bedpan because it was too painful for 
him to go to the bathroom.  

A VA treatment record dated in December 2004 reflects a MRI 
showed a herniated disc at L5/S1 and that the veteran 
reported that Lortab was not helping very much.  He said that 
he still had a whole lot of pain and was not able to sleep.  
He reported that he was numb from his left hip to his foot.  
The pain flared in his back.  He said that he did not know 
where his TENS unit was and that it may actually be broken.  
Examination of the back revealed that he was tender at L4/5 
on the left.  There was weakness on the left lower extremity 
as compared to the right.  The examiner was unable to obtain 
deep tendon reflexes on either side.  The assessment was 
lumbar radiculopathy with HNP.  

The report of a VA peripheral nerves examination conducted in 
March 2005 shows that the examiner reviewed the veteran's 
claims file.  He noted that the veteran had never had any 
surgery or injections on his low back.  He had some physical 
therapy at the VA in recent years.  He had been taking 
oxycodone for four to five months, and had taken Lorcet prior 
to that.  He had also taken morphine.  His primary care 
provider prescribed these, and they helped minimally.  He had 
used a back brace that was too tight, but it really did not 
help so he no longer used it.  His main complaints now were 
mid lumbar back pain that radiated down posteriorly the left 
thigh.  Sometimes the low back pain would cause him to limp.  
Prolonged sitting aggravated the situation.  He had tingling 
in the toes of both feet, but could not describe any 
particular involvement of any toes.  He had not had any 
physician prescribe bed rest in the past 12 months.  His 
symptoms fluctuated daily, but were basically consistent and 
he did not have flare-ups.  He had been a truck driver, but 
had not worked since December 2003.  He was not working 
because of the medications that he took.  He also stated that 
he had been terminated from that job because he falsified 
information apparently during his DOT physical in order to 
get the job.  The low back pain did affect his usual 
occupation, but did not affect his activities of daily living 
other than putting on his shoes.  

On physical examination of the low back, there was some 
tenderness to palpation in the mid lumbar spine and in both 
paraspinal areas.  Straight leg raising was negative 
bilaterally.  Range of motion in the lumbar spine was flexion 
to 60 degrees with end of range pain, extension to zero 
degrees with end of range pain, lateral flexion to 20 degrees 
in both directions with end of range pain, and rotation to 30 
degrees in both directions with no pain.  Repetitive range of 
motion of the low back resulted in a 20-degree further range 
of motion loss on the thoracolumbar flexion.  Neurologically, 
the deep tendon reflexes were 2+ and symmetrical in all four 
extremities.  Motor strength and tone were normal in the 
lower extremities.  Light touch was diminished in the mid 
calf distally bilaterally.  Pinprick was diminished to 50 
percent of normal in the right big toe and 80 percent of 
normal in the left big toe.  His gait was normal.

The VA examiner noted that, lumbar magnetic resonance imaging 
obtained in November 2004 revealed that the L4-5 disk was 
desiccated with mild disk space narrowing.  There was a broad 
based disk protrusion with an annular tear.  There was no 
neurocompression caused by this protruding disc, though it 
does abut the thecal sac.  At the L5-S1 level, the disc was 
desiccated with mild disk space narrowing.  There was a left 
paracentral focal disk protrusion that displaced the left S1 
nerve root.  This focal disc protrusion was superimposed upon 
a broad disk bulge, which did cause moderate neural foraminal 
narrowing, bilaterally.

The clinical diagnoses were (1) healed fracture of the right 
lumbar 4 transverse process; (2) degenerative lumbar disk 
disease at lumbar 4-5 and lumbar 5 sacral 1; (3) radiographic 
and subjective evidence of left sided radiculopathy, but no 
examination findings to corroborate it.

The VA examiner commented that the fracture of the lumbar 
vertebra 4 was itself healed.  However, the medical 
specialist noted that the fact that the veteran complained 
initially of numbness of the left lower extremity indicated 
that he did have additional injury at that time.  Therefore, 
he concluded that the diagnoses above would be considered 
residuals of that injury.  The examiner stated that the 
veteran did have radiographically and symptomatically an 
intervertebral disc syndrome and it was associated with his 
service-connected fracture of the lumbar spine.  However, he 
did not have any incapacitating episodes.  The examiner 
stated that the veteran's intervertebral disc syndrome was 
considered mild on examination.  Furthermore, he did not 
describe any flare-ups.  Strictly speaking, the veteran did 
not have a sciatic neuropathy; however, from a radiographic 
and subjective standpoint, he had evidence of a left S1 
radiculopathy.  He did not have any demonstrable muscle 
spasm, absent ankle jerk or positive neurological findings.  
He did have some sensory changes that were subjective and 
were described above.  There was no evidence of any bladder 
or urologic disorder.  The veteran was restricted in his 
ability to sit for periods in excess of 15 minutes, and would 
need to be able to get up and move about.  He was also 
restricted from doing any heavy lifting, and was restricted 
from repetitive bending.  The objective evidence of pain and 
functional loss came from the MRI that did show degenerated 
discs along with disk herniations causing neural compression 
that was somewhat compatible with his symptoms.  

Analysis

The Board notes that the veteran's service-connected low back 
disability was originally evaluated under Diagnostic Code 
5292, for limitation of motion and, most recently, was 
evaluated as 20 percent disabling under Diagnostic Code 5243, 
that evaluates intervertebral disc syndrome.

Upon review of the evidence of record, the Board finds that 
the objective and competent medical evidence of record 
preponderates against a rating in excess of 20 percent for 
the service-connected back disability.  

The evidence shows that the back disorder resulted in loss of 
lateral motion with narrowing or irregularity of joint space, 
but was not productive of manifestations such as listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, or some of the above with abnormal mobility on 
forced motion.  Thus, the overall findings did not 
demonstrate the presence of a severe lumbosacral strain such 
as to warrant a 40 percent evaluation under Diagnostic Code 
5295.  Accordingly, the Board concludes that the criteria for 
a disability rating higher than 20 percent for a low back 
disorder under Diagnostic Code 5295 were not met.  The Board 
further finds that the 20 percent rating adequately reflects 
that impairment attributable to functional impairment from 
pain, weakness, and fatigability pursuant to 38 C.F.R. 
§ 4.40.  Characteristic pain on motion, of course, is 
contemplated under Diagnostic Code 5295 even at the 10 
percent level (that required evidence of characteristic pain 
on motion).  

The Board also finds that a rating higher than 20 percent 
cannot not be assigned under any alternative Diagnostic Code.  
The disorder was not productive of more than moderate 
limitation of motion of the spine under Diagnostic Code 5292.  
The examination reports and the treatment records generally 
reflect only slight limitation of motion.  There are also 
indications, such as in the August 2002 examination report 
that the veteran attempted to exaggerate the degree of 
limitation of motion.  Moreover, the examination report of 
November 2003 stated that the veteran gave a poor effort in 
the range of motion testing.  There is no evidence of severe 
limitation of motion so as to warrant a 40 percent rating 
under Diagnostic Code 5292 for the period in question.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, prior 
to September 26, 2003; 38 C.F.R. § 4.71a, Diagnostic 5243, 
effective September 26, 2003.  Although the veteran 
complained of pain in his back and leg, there is no evidence 
of chronic neurological involvement of such severity that a 
higher evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rates intervertebral disc 
syndrome.  The VA examinations during that period of time 
demonstrated that the veteran had no severe neurological 
impairment.  Although the treating physician in December 2004 
was unable to obtain deep tendon reflexes, such a significant 
finding was not present o the other examinations.  The VA 
examination in August 2002 indicated that the back pain was 
without radiculopathy.  The VA examination in November 2003 
indicated that the diagnosis was low back pain without 
objective evidence of radiculopathy.  The VA examiner in 
March 2005 described the intervertebral disc syndrome as 
being only mild in degree.  

In sum, while the veteran's low back disability has been 
rated under Diagnostic Code 5292 for limitation of motion, 
the clinical findings since he filed his request for an 
increased rating do no show evidence of more than moderate 
symptomatology or moderate limitation of motion, and while 
there has been evidence of disc space narrowing, there is not 
evidence of severe symptomatology, and a rating in excess of 
20 percent is not warranted for the veteran's low back 
disability under Diagnostic Codes 5292 or 5295.  A 40 percent 
evaluation was warranted under DC 5295 if only some of the 
manifestations were present if there was abnormal mobility on 
forced motion, however, the evidence of record does not 
reflect disability or functional impairment to this extent.  
38 C.F.R. § 4.71a, DC 5295, effective prior to September 26, 
2002.  

Under the criteria for limitation of motion for the veteran's 
back disability, under DC 5292, effective prior to September 
26, 2003, a 40 percent evaluation required evidence of severe 
limitation of motion, but the evidence of record does not 
show such disability.  In fact, as noted above when examined 
by VA in August 2002, while the veteran was only able to flex 
forward to 50 degrees, the VA examiner specifically reported 
that the veteran sat in his chair and easily leaned forward 
with his trunk with lumbar spine flexion of greater than 90 
degrees, when unaware. 

In this case, the record appears to show that the veteran has 
what could reasonably be considered "moderate" disability 
of the lumbar spine, but not severe disability.  The August 
2002, November 2003 and March 2005 VA examination reports 
reflect findings of no (March 2005) paravertebral spasm and 
mild (August 2002) LS-S1 disc space narrowing and minimal L4-
5 disk space narrowing.  The November 2003 VA examination 
report reflects only minimal findings on x-ray and MRI 
although the veteran complained of significant disability.  
At the March 2005 VA examination, there was only "some" 
tenderness to palpation in the mid lumbar spine but the 
veteran had a normal gait and the examiner said a November 
2004 MRI showed only mild intervertebral disc syndrome.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293.  Therefore, the Board has considered 
whether there is any other schedular basis for assigning a 
higher evaluation.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2004).

The veteran's service-connected back disorder does not result 
incomplete paralysis of the sciatic nerves.  The veteran has 
complained of lower extremity pain and numbness.  However, 
the medical evidence on file demonstrates that the actual 
functional impairment associated with either lower extremity 
was not productive of objectively verifiable incomplete 
paralysis of the sciatic nerve.  Neurological functions on 
examinations were generally normal.  The VA examination in 
March 2005 stated that the veteran did not have sciatic 
neuropathy.  Thus, a separate rating for radiculopathy of 
either lower extremity is not warranted.

The disorder has not resulted in incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months so as to warrant a 40 
percent rating under the revised rating code for 
intervertebral disc syndrome.  As noted above, an 
incapacitating episode is one where a physician has 
prescribed bedrest.  However, the veteran's medical treatment 
records are negative for such instructions, and the VA 
examination report dated in March 2005 specifically noted 
that no physician had prescribed bedrest.   

The Board also finds that the veteran's service-connected 
back disorder has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine so as 
to warrant a 40 percent rating under the new general back 
rating criteria.  In this regard, none of the medical 
evidence indicates that the veteran has ankylosis or 
limitation of flexion to such a severe degree.  He has 
generally been found to have 60 degrees or more forward 
flexion.  

The Board notes the veteran's argument in his oral and 
written statements, to the effect that his service-connected 
back disability has caused problems in his life and 
employment.  However, the evidence on file does not reflect 
disability or functional impairment to that extent.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonable shown to be due to the veteran's 
service-connected residuals of a right transverse process 
fracture of lumbar vertebra 4 are contemplated in the 20 
percent rating currently assigned.  There is no indication 
that pain, due to disability of the lumbar spine, causes 
functional loss greater than that contemplated by the 20 
percent evaluation assigned by the RO.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against a disability rating 
higher than 20 percent for the veteran's service-connected 
residuals of a fracture, lumbar vertebra 4, right transverse 
process.  The preponderance of the evidence is clearly 
against the claim.  38 U.S.C.A. § 5107 (old and new version).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2004).  However, the Board believes that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected back 
disability.  The Board notes that the disability has not 
required frequent hospitalizations.  In fact, there is no 
indication in the evidence that he has been hospitalized 
since him original injury in service.  With respect to 
whether there is evidence of marked interference with 
employment, the Boards notes that the veteran has indicated 
that his service-connected back disorder has caused him to be 
unemployed.  However, he has not provided any documentary 
evidence to support this contention.  Moreover, there is also 
an indication in the record that the veteran lost his job for 
other reasons.  Further, VA examiners and treating physicians 
have indicated that the service-connected back disorder 
limits the type of work the veteran can do, but the Board 
concludes that the evidence does not support a finding that 
he is restricted from all types of work.  The VA note in July 
2002 from a physician, which indicated that the low back 
disorder prevented the veteran from working, was based on the 
incorrect assumption that the veteran had been assigned a 50 
percent rating for the disorder.  The veteran's current 
rating of 20 percent already contemplates a significant 
degree of industrial impairment.  Therefore, the Board does 
not find that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  Therefore, referral of this matter for consideration 
under the provisions of 38 C.F.R. § 3.321 is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet. App. 94-96 (1996).



ORDER

A rating higher than 20 percent for residuals of a fracture, 
lumbar vertebra 4, right transverse process is denied.



	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


